In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00414-CR

COURTLYN LEVINE AKA COURTLYN              §    On Appeal from the 396th District Court
LEVINENEWTON, Appellant
                                          §    of Tarrant County (1513617D)

V.                                        §    September 10, 2020

                                          §    Opinion by Justice Womack

THE STATE OF TEXAS                        §    (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We modify the trial court judgment to assess

$1,160 in reparations. We additionally modify the trial court’s order to withdraw

funds to reflect that the amount of “[c]ourt costs, fees and/or fines and/or

restitution” incurred is $1,160. It is ordered that the judgment of the trial court is

affirmed as modified.
SECOND DISTRICT COURT OF APPEALS



By /s/ Dana Womack
   Justice Dana Womack